Citation Nr: 0021907	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-33 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  James W. Stanley, Jr., Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1942 to October 1945. The veteran died in September 1996.  
The appellant is the veteran's widow.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1996 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in No. Little Rock, Arkansas.  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.  

The RO has developed as a separate issue service connection 
for cause of the veteran's death due to tobacco use.  In 
September 1998 the RO denied this claim.  The appellant did 
not appeal this decision.  The appellant and her 
representative were notified of that decision and of her 
appellate rights.  The appellant did not appeal the September 
1998 decision.  Therefore, the issue of service connection 
for cause of the veteran's death due to tobacco use is not 
before the Board for appellate consideration at this time.


FINDINGS OF FACT

1.  The veteran died in September 1996 at the age of 76 due 
to respiratory failure due to severe emphysema.  

2.  At the time of the veteran's death, service connection 
had been established for chronic maxillary sinusitis with 
rhinitis, a post-operative appendectomy abdominal scar, and 
tooth 3, each were evaluated as noncompensable.  

3.  There is no competent medical evidence linking the 
veteran's emphysema to military service.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's service-connected 
disabilities and the emphysema.

5.  No competent medical evidence is of record that shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to his death. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder.  38 C.F.R. § 3.310 (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The threshold question which must be determined is whether 
the appellant has submitted as well grounded claim. In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  A well-grounded claim must be plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990). 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); and Savage v. Gober, 10 Vet.App. 488, 497 (1997).  If 
a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997). 

Throughout the current appeal in the present case, the 
appellant has asserted that the emphysema which caused the 
veteran's death was associated with his active military duty.  
In particular, at the hearing conducted before a hearing 
officer at the RO in October 1997, the appellant testified 
that the veteran's breathing problems, which included an 
inability to breathe, an irritated throat, and frequent 
coughing, worsened over the years.  According to the 
appellant's testimony, the veteran also experienced 
"lifetime" headaches as a result of blood clots caused by 
shrapnel wounds.  The appellant has also contends that the 
emphysema which led to the veteran's death was caused by a 
service-connected disability.

The official death certificate shows that the veteran died in 
September 1996 at the age of 76.  The immediate cause of 
death was respiratory failure due to severe emphysema.  It 
was reported that the emphysema had been present for years.  
At the time of the veteran's death service connection was in 
effect for maxillary sinusitis with rhinitis, an appendectomy 
scar, and for tooth #3, each evaluated as noncompensable.

The service medical records are negative for complaints of, 
treatment for, or findings of a lung disorder.  Chest x-rays 
taken at the October 1945 separation examination showed no 
significant abnormality, and the clinical evaluation 
demonstrated that the veteran's lungs were normal.  His 
administrative records due not reference a Purple Heart.

From 1946 to 1994 the veteran received intermittent treatment 
and examination at VA and private facilities for various 
disorders.  These records show that an August 1955 chest x-
ray showed no abnormality.  In a May 1991 statement a private 
physician indicated that he had been treating the veteran 
since 1989 for a stroke.  

It was further reported that the veteran had paroxysmal 
asthma attacks frequently. A VA pulmonary function test, 
conducted in May 1992, showed severe obstructive pulmonary 
impairment. 

During a May 1994 VA general medical examination, the veteran 
stated that he was told in 1989 that he had asthma or some 
other lung problem.  He took several medications.  He gave a 
questionable allergic history.  An examination of the upper 
respiratory system, including the sinuses, showed no 
abnormality.  An examination of the lungs showed scattered 
inspiratory and expiratory wheezed heard throughout both lung 
fields.  The diagnoses include chronic obstructive pulmonary 
disease.

To summarize, lay statements and testimony describing 
symptoms of a disability are considered to be competent 
evidence.  However, lay assertions of medical causation are 
not sufficient to establish a well-grounded claim in this 
case because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this regard, the service medical records reflect no 
definitive finding diagnostic of lung disorder.  
Additionally, a chronic lung disorder was not diagnosed until 
many years after service.  The appellant has not submitted 
any competent medical evidence nor is there any competent 
medical evidence of record, which relates the emphysema to 
the veteran's service or the veteran's service connected 
disabilities. 

Likewise she has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
demonstrates that the veteran's service connected 
disabilities were involved in, contributed to, or hastened 
the veteran's death.

Accordingly, her claim for service connection for the cause 
of the veteran's death must be denied as not well-grounded.  
The Board finds that the RO has informed the appellant of the 
elements necessary to render her claim well grounded.  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


